DETAILED ACTION
Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on June 29, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
				the objections to the claims.
which are hereby withdrawn by the Examiner.  
	
Applicants’ arguments surrounding HERTELL’s circular disc recess (26 of HERTELL) is not an annular groove, is designed and constructed to operate in a lubrication system having a structure that is entirely different from the lubrication system of SHIBUYA, and would not be considered by the PHOSITA to be relevant to the cross sectional shape of the annular groove of SHIBUYA is persuasive (middle of p. 8 to p. 10 of Applicants’ reply filed on June 29, 2021).  Thus, the former rejections based on SHIBUYA (US4507065) and WYCLIFFE (US3936238 and HERTELL (GB2158517A) have been withdrawn.   
	This application is now in condition for allowance.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Applicants have further agreed to amend the claims as follows:   

	-- 1.  (Currently Amended)  A rotary vacuum pump, comprising:
            a housing defining a pump chamber therein, the housing including a first axial end panel and a second axial end panel; and 
            a rotor extending through the first axial end panel into the pump chamber, the rotor including: 
                        a slot configured to carry at least one vane for rotary movement of the at least one vane within the pump chamber, 
                        an annular axial end face configured to seal against a corresponding contact surface of the second axial end panel, the annular axial end face having a radially inner perimeter and a radially outer perimeter, and 
                        an asymmetrical annular groove for reducing noise generation of the rotary vacuum pump during operation, the asymmetrical annular groove being formed on the annular axial end face of the rotor, the asymmetrical annular groove being disposed, in a radial direction, centrally between the radially inner perimeter and the radially outer perimeter, and the asymmetrical annular groove being interrupted by the slot.  –

	--  2. (Currently Amended)  The rotary vacuum pump according to claim 1, wherein the asymmetrical annular groove is formed such that, during operation of the rotary vacuum pump, a lubricating medium fills the asymmetrical annular groove and substantially prevents contact between the rotor and the second axial end panel.  --  

	--  3.  (Currently Amended)  The rotary vacuum pump according to claim 1, wherein the asymmetrical annular groove has a rounded bottom portion.  --  

	--  4.  (Currently Amended): The rotary vacuum pump according to claim 1, wherein the asymmetrical annular groove is closed in a radial direction.  --  

	--  6.  (Currently Amended)  The rotary vacuum pump according to claim 1, wherein the asymmetrical annular groove has a tapered side surface which tapers off in at least one radial direction.  --   

	--  7.  (Currently Amended)  The rotary vacuum pump according to claim 1, wherein the asymmetrical annular groove has a circular portion.  -- 

	--  12.  (Currently Amended)  The rotary vacuum pump according to claim 1, wherein the asymmetrical annular groove has a depth of 0.1mm to 0.6mm.  --  

	

--  13.  (Currently Amended): A method for reducing noise generation of a rotary vacuum pump during operation, the method comprising: 
            providing a rotary vacuum pump including: 
                        a housing defining a pump chamber therein, the housing including a first axial end panel and a second axial end panel, and 
                        a rotor extending through the first axial end panel into the pump chamber, the rotor including: a slot configured to carry at least one vane for rotary movement of the at least one vane within the pump chamber, 
                        an annular axial end face configured to seal against a corresponding contact surface of the second axial end panel, the annular axial end face having a radially inner perimeter and a radially outer perimeter; and 
                        forming an asymmetrical annular groove on the annular axial end face of the rotor for reducing noise generation of the rotary vacuum pump during operation, the asymmetrical annular groove being disposed, in a radial direction, centrally between the radially inner perimeter and the radially outer perimeter, the asymmetrical annular groove being interrupted by the slot.  –

	--  14.  (Currently Amended)  The method according to claim 13, wherein, during the operation of the rotary vacuum pump, the asymmetrical annular groove is filled with a lubricating medium.  --    

	--  15.  (Currently Amended)  The method according to claim 13, wherein the reduction of noise generation, as measured with respect to a rotary vacuum pump without an asymmetrical annular groove, is at least 10%.  --  

	

	--  16.  (Currently Amended)  The rotary vacuum pump according to claim 1, wherein the slot is formed, at least in part, by at least one axially extending upper wall and at least one axially extending lower wall, wherein the axially extending upper wall and the axially extending lower wall both extend, from the annular axial end face of the rotor toward the first axial end panel, and wherein the asymmetrical annular groove is interrupted by the slot on the at least one axially extending lower wall and the at least one axially extending upper wall.  --

	--  17. (Currently Amended)  The rotary vacuum pump according to claim 16, wherein a cross section of the asymmetrical annular groove intersects with the at least one axially extending lower wall and the at least one axially extending upper wall.  – 

	--  18.  (Currently Amended)  The rotary vacuum pump according to claim 7, wherein the asymmetrical annular groove has a depth, in an axial direction, that varies in the radial direction, and wherein the radially varying depth continuously decreases, in the radially outer direction, from a first depth of the asymmetrical annular groove at a radially inner end of the tapered side surface to a depth of zero at a radially outer end of the tapered side surface.  --  

	--  19.  (Currently Amended)  The rotary vacuum pump according to claim 18, wherein the asymmetrical annular groove includes a circular portion, and Page 4 of 11wherein, in the circular portion, the radially varying depth increases, in the radially outer direction, from a depth of zero at a radially inner end of the circular portion to a depth of a radially outer end of the circular portion.  --


Allowable Subject Matter
Claims 1-4, 6-8, and 10-19 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
			The rotary vacuum pump as claimed in independent Claim 1 including 
				“an annular axial end face configured to seal against a corresponding contact surface of the second axial end panel, the annular axial end face having a radially inner perimeter and a radially outer perimeter, and an asymmetrical annular groove for reducing noise generation of the rotary vacuum pump during operation, the annular groove being formed on the annular axial end face of the rotor, the annular groove being disposed, in a radial direction, centrally between the radially inner perimeter and the radially outer perimeter, and the annular groove being interrupted by the slot” is not shown or rendered over the prior art of record.  Independent method Claim 13 has similar elements/recitations as Claim 1 above and is also considered to be allowable subject matter.  Claims 2-4, 6-8, 10-12, and 14-19 are further indicated as allowable subject matter by virtue of being dependent on Claims 1 and/or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Wednesday July 27, 2021

/Mary Davis/Primary Examiner, Art Unit 3746